Citation Nr: 0123168	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  98-14 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a right knee disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1952 to 
August 1956.  His claim initially came before the Board of 
Veterans' Appeals (Board) on appeal from a June 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which denied service 
connection for a right knee condition.

This matter was previously before the Board.  In November 
1999, the Board denied service connection for a right knee 
disorder.  That decision was appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In a January 
2001 Order, the Court vacated the Board's decision and 
remanded the matter back to the Board for development 
consistent with the parties' Joint Motion for Remand and to 
Stay Further Proceedings (Joint Motion).  The case is once 
again before the Board for review. 


REMAND

The appellant claims that he currently suffers from a right 
knee disorder which was either incurred in or aggravated by 
his period of active duty.  However, additional development 
is required as a matter of law before the Board can 
adjudicate this claim.  

Since the Court's Order, recent legislation has eliminated 
the requirement that a claim be well grounded before VA's 
duty to assist is triggered.  On November 9, 2000, the 
President signed the "Veterans Claims Assistance Act of 
2000," 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)), which affects this claim because it was 
pending on the date of enactment of the new law.  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the Court's decision in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-
1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  For reasons set for below, additional development 
is needed to comply with the Veterans Claims Assistance Act 
of 2000 as well as the recent implementing regulations.

The applicable law provides that service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303(a) (2000).  
Regulations provide that a preexisting injury or disease will 
be considered to have been aggravated by active duty service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (2000).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  A veteran who served 
during a period of war or during peacetime service after 
December 31, 1946 is presumed in sound condition except for 
defects noted when examined and accepted for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. §§ 1111, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.304(b) (2000).  The burden of proof is on the government 
to rebut the presumption of sound condition upon induction by 
showing that the disorder existed prior to service; if the 
government meets this requirement, it must then show that the 
condition was not aggravated in service.  Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  Temporary or intermittent flare-ups of 
the preexisting condition during service are not sufficient 
to be considered aggravation unless the underlying condition, 
as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 
Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable law and regulations 
for VA compensation purposes.  38 C.F.R.           § 3.303(c) 
(2000).  A defect is a structural or inherent abnormality or 
condition which is more or less stationary in nature.  
VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).  A disease may be 
defined as any deviation from or interruption of the normal 
structure or function of any part, organ, or system of the 
body that is manifested by a characteristic set of symptoms 
and signs and whose etiology, pathology, and prognosis may be 
known or unknown.  Id.  Service connection may be granted for 
diseases of congenital, developmental, or familial origin, 
but not for defects, unless such defect was subject to 
superimposed disease or injury during military service.  Id. 

Turning to the facts of this case, service medical records 
show that a preexisting  genu varum was found on enlistment 
examination in September 1952.  Genu varum is a deformity in 
which the knees are abnormally separated and the lower 
extremities are bowed inwardly.  Dorland's Illustrated 
Medical Dictionary 687 (27th ed. 1988).  In October 1952, a 
few weeks following his entrance into service, the appellant 
was seen for complaints of right knee pain.  He reported an 
eighteen month history of recurrent pain, tenderness and 
swelling of the right tibial tuberosity which had become 
greatly aggravated since the beginning of recruit training 
eight days earlier.  Following examination, the diagnosis was 
osteochondrosis, tuberosity of the tibia which had existed 
prior to service.  He was taken off all working and physical 
drills and was admitted to the sick list for eight days.  
After returning to duty, the appellant had a recurrence of 
right knee pain and had his knee immobilized in a long-leg 
cast for two weeks.  

Based on his continued complaints of pain, in November 1952 
the appellant was transferred to a Naval hospital in San 
Diego for further treatment.  He again reported an eighteen 
month history of recurrent pain just below the right knee 
cap, which he said was usually precipitated by traumatic 
episodes to the knee.  Examination revealed tenderness and 
swelling over the right tibial tubercle.  The examiner noted, 
however, that function of the knee was unimpaired.  X-rays 
revealed healing ossicles of the tibial tuberosity.  The 
examiner said it was a self-limiting disease and that acute 
episodes could be prevented or minimized by the use of 
sponge-rubber kneepads when engaged in contact sports.  The 
appellant was returned to duty.  

The appellant was seen again in November 1955 for complaints 
of a painful bump on his right knee.  An orthopedic 
examination revealed an abnormal prominence of the tibial 
tubercle.  It was noted that this was probably due to an 
injury (fall) sustained three years prior to his enlistment.  
The right knee demonstrated full extension and flexion, and 
there was no effusion or ligamentous instability.  There was 
a palpable snapping which was compatible with a posterior 
tear of the medial meniscus when the joint was rotated in 
full flexion.  The examiner determined that surgery was not 
necessary in the absence of effusion or definite locking.  
The appellant's August 1956 separation examination was 
negative for any complaint or diagnosis pertaining to the 
right knee. 

The appellant was discharged from the Navy in August 1956.  A 
September 1956 Naval Hospital record reflects that he was 
admitted for treatment of osteochondrosis, tuberosity of the 
tibia.  At a February 1999 hearing, the appellant testified 
that he sought treatment for his right knee in 1966 from Dr. 
Curnes.  He said Dr. Curnes told him that nothing could be 
done to alleviate his right knee pain.  As pointed out in the 
Joint Motion, however, treatment records from Dr. Curnes are 
not of record.

At a VA orthopedic examination in May 1998, the appellant's 
service medical records were not available for the examiner's 
review.  However, the appellant gave a history of right knee 
pain and casting of the right knee during service due to 
marching.  A physical examination revealed right knee pain 
with extension, but no tenderness on palpation.  X-rays 
revealed no bony or joint abnormalities of the right knee.  
The diagnosis was ligament and meniscus instability of the 
right knee.  The examiner did not provide an opinion 
concerning the etiology or date of onset of the appellant's 
right knee disorder.  Further, no opinion was offered 
regarding whether any preexisting knee disorder increased in 
disability during service, resulting in the appellant's 
current right knee disorder.  

Under these circumstances, and in light of the recent 
amendment concerning the duty to assist, the appellant should 
be afforded a VA orthopedic examination to assess the nature 
of his current right knee disorder, and to determine whether 
it was either incurred in or aggravated by service.  Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994) (holding that VA's duty 
to assist includes conducting a thorough and contemporaneous 
medical examination of the veteran.)  Abernathy v. Principi, 
3 Vet. App. 461, 464 (1992) (holding that if an examination 
report is incomplete, the Board must await its completion, or 
order a new examination, before deciding the veteran's 
claim).  

Moreover, as directed by the Court, the RO should also 
provide the veteran with the opportunity to associate with 
the claims file any pertinent treatment records from Dr. 
Curnes.  See Caffrey, 6 Vet. App. at 381; Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993) (the duty to assist a 
claimant with the factual development of their claim includes 
securing medical records to which reference has been made). 





Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file all outstanding records of 
pertinent medical treatment from Dr. 
Curnes. If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should be clearly 
documented in the claims file. 

2.  The appellant should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of his right knee 
disorder.  The appellant's claims folder, 
including a copy of this REMAND, should 
be reviewed by the examiner prior to 
examination.  Based on the entire record, 
the examiner should:

(a)  State as precisely as possible 
diagnoses of all disorders involving the 
veteran's right knee;

(b)  State whether it is at least as 
likely as not that any currently 
diagnosed right knee disorder is 
etiologically related to the veteran's 
military service;

(c)  State whether any currently 
identified right knee pathology is either 
the result of a disease or injury, or 
considered a defect;

(d)  Identify any current right knee 
pathology that preexisted the veteran's 
entrance into military service; 

(e)  If it is determined that any current 
right knee disorder is the result of a 
disease or injury that preexisted the 
veteran's military service, state whether 
the right knee disorder underwent an 
increase in disability during service and 
if so, whether the increase was due to 
the natural progress of the disorder;  

(f)  If the appellant's current right 
knee disorder constitutes a congenital or 
developmental defect, state whether it is 
at least as likely as not that any 
current right knee disorder is the result 
of disease or injury superimposed on that 
defect in service. 

If the examiner is unable to answer any 
of the questions posed with any degree of 
medical certainty, he or she should 
clearly so state.  Otherwise, the 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed in a 
typewritten report.

3.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO must 
implement corrective procedures at once.  
The RO should also review the file and 
undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000 and 
implementing VA regulations.

4.  After ensuring that the requested 
actions have been completed to the extent 
possible, the RO should then readjudicate 
the appellant's claim of entitlement to 
service connection for a right knee 
disorder.  If the benefit sought is not 
granted, the appellant and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional evidence 
and to comply with an order of the Court.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the appellant until he is notified.  The 
appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




